Citation Nr: 0821281	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right arm shrapnel injury with metallic 
foreign body in soft tissue at medial mid-humerus (right arm 
disability).

2.  Entitlement to an evaluation in excess of 0 percent for 
residuals of a right arm scar disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
November 1965 to November 1967, including service in the 
Republic of Vietnam for 1 year for which he was awarded the 
Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to an increased rating for a 
right arm shrapnel scar which was then rated at 0 percent, 
and granted service connection for post-traumatic stress 
disorder with a initial evaluation of 10 percent and an 
effective date of November 28, 2003.  A November 2005 
decision review officer decision increased the veteran's 
shrapnel scar, right arm with metallic foreign body in soft 
tissue at medial mid-humerus, to a 10 percent evaluation 
under Diagnostic Code 7805-5305, effective from separation 
from service in November 1967, and increased the veteran's 
initial evaluation of PTSD to 30 percent.  

The Board remanded the claim to the RO in December 2007 for 
further development and consideration.  The veteran's 
disability is now separately rated 10 percent disabling for 
the muscle injury under Diagnostic Code 5305, and 0 percent 
disabling for the scar under Diagnostic Code 7805.

Any additional pertinent evidence received by the Board that 
has not already been considered by the AOJ must be referred 
to the AOJ for initial review unless there has been a waiver 
of such referral by the claim.  A diagram of the veteran's 
right arm scar made in conjunction with his January 2008 VA 
examination was submitted in March 2008, subsequent to the 
last supplemental statement of the case in February 2008.  As 
the diagram duplicates the information provided in the copy 
of the examination medical report that was already associated 
with the claims folder and considered in the last 
supplemental statement of the case, remand to the AOJ is 
unnecessary.



FINDINGS OF FACT

1.  The veteran's residuals of a right arm disability are 
manifested by pain, tenderness, and weakness of the biceps 
muscle; and are moderate in nature.

2.  The veteran's right arm scar is 1.5 centimeters by 2 
centimeters, well healed, non tender, and does not limit any 
function of the biceps muscle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right arm disability involving Muscle Group V have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 
4.73, Diagnostic Code 5305 (2007).

2.  The criteria for a compensable evaluation for a right arm 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.118, Diagnostic Codes 7801-5 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id. 

Here, because the Vazquez-Flores decision was only recently 
issued, the veteran has not received notice specifically 
tailored to comply with it.  This type of notice error is 
presumed prejudicial and it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Id.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final  Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Id. 

The veteran was notified that he must show evidence of an 
increase in severity of his disabilities in the March 2006 
and December 2007 letters.  Although the veteran did not 
receive notification asking him to identify the effects his 
disability has on his employment and his daily life, he has 
presented such information through his January 2004 and 
January 2008 VA examinations when he discussed how his 
disabilities affects his activities.  Since the veteran was 
given notice that he must present worsening of his 
disabilities for an increased rating claim, and he has 
presented evidence of such through his statements and his VA 
examination, he has not been prejudiced by not having 
received notification of the necessity to present this 
evidence.  See Pelegrini, supra.  

Any deficiency in the notice to the veteran or the timing of 
these notices is harmless error where the evidence 
established that the appellant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14.

Staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

While serving in Vietnam in November 1965, the veteran 
sustained a mortar shell fragment wound to the right arm.  In 
November 2003, the veteran essentially requested increased 
ratings for his muscle and scar disabilities.  

A.  Muscle Injury

Limitation of motion associated with a disability is 
accounted for under these diagnostic criteria, as set forth 
at 38 C.F.R. § 4.56(d).  This section also defines what 
constitutes a slight, moderate, moderately severe, or severe 
disability.

A "slight" disability is characterized by a simple wound of 
muscle without debridement, infection, or effects of 
laceration.  History and complaint of a wound of slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and no consistent 
complaint of cardinal symptoms of muscle injury as defined in 
38 C.F.R. § 4.56(c), or painful residuals.  Objective 
findings of minimal scar, with no evidence of fascial defect 
or atrophy of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.

A "moderate" disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Diagnostic Code 5305 provides evaluations for disability of 
Muscle Group V.  The functions of these muscles are as 
follows: Elbow supination (1) (long head of the biceps is 
stabilizer of shoulder joint); flexion of the elbow (1,2,3).  
Flexor muscles of the elbow: (1) Biceps; (2) brachialis; (3) 
brachioradialis.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent), dominant and 
nondominant; moderate (10 percent), dominant and nondominant; 
moderately severe (30 percent), dominant, (20 percent), 
nondominant; and severe (40 percent), dominant, (30 percent), 
nondominant.  See 38 C.F.R. 4.73, Diagnostic Code 5305.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Staged ratings may be assigned for separate periods of time 
based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 
(2007)..

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his right arm disability, involving 
Muscle Group V (Diagnostic Code 5305).  

The currently assigned 10 percent evaluation more nearly 
approximates the veteran's current disability picture.  The 
record demonstrates that the veteran, who is right handed, 
has consistently complained of one or more of the cardinal 
signs or symptoms of muscle disability as defined by 38 
C.F.R. § 4.56(c).  However, the examiner who conducted the 
January 2008 examination stated that the veteran's muscle 
injury did not affect the veteran's ability to work.

Moreover, there is no objective evidence of record of 
entrance and exit scars that indicate the track of the 
missile through his right elbow.  On VA examination in 
January 2008, the examiner found no tissue loss, bone injury, 
or any neurological damage as a result of the residuals of 
his wound.  The examiner found full and equal shoulder range 
of motion.  Tenderness and decreased strength of the biceps 
muscle was found.  

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  The January 2008 examination report 
noted that the veteran was likely to have flare-ups of 
worsening pain, and lack of strength and endurance; without 
significant loss of range of motion.  The functional 
impairment attributable to the veteran's complaints of pain, 
weakness, or lack of endurance with repetitive use would not 
warrant a schedular evaluation in excess of 10 percent, as 
the veteran would still have almost normal range of motion.  

Based on these clinical findings, the veteran is not entitled 
to a 30 percent evaluation under 38 C.F.R. § 4.73, Diagnostic 
Code 5305, for moderately-severe symptomatology.  The 
currently assigned 10 percent evaluation, for moderate 
symptomatology, more nearly approximates the veteran's 
current disability picture.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 

B.  Scar

January 2004 and January 2008 VA examinations found a 1.5 
centimeter by 2.0 centimeter scar over the right arm, which 
was well healed, nontender, and not causing any limitation of 
function.  

The veteran's right arm scar is rated 0 percent disabling 
under Diagnostic Code 7805, which provides that scars are 
rated on limitation of function of the affected part.  See 
38 C.F.R. § 4.31 (where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown).  The record does 
not demonstrate limitation of function associated with the 
scar that would support assignment of a rating in excess of 0 
percent.

A 10 percent evaluation is awarded under Diagnostic Code 7801 
(pertaining to scars, located other than on the head, face, 
or neck, is deep or causes limited motion) where the area or 
areas exceeds 6 square inches (39 sq. cm.).  A 20 percent 
evaluation is warranted where the area or areas exceeds 12 
square inches (77 sq. cm.).  Under Diagnostic Code 7802 
(pertaining to scars, other than on the head, face, or neck, 
that are superficial and that do not cause limited motion), a 
10 percent evaluation is warranted where there is an area or 
areas 144 square inches (929 sq. cm., or greater.  Diagnostic 
Code 7803 states that superficial scars which are poorly 
nourished, with repeated ulceration are assigned a 10 percent 
evaluation.  Diagnostic Code 7804 maintains that a 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  The scar is 
not deep; does not cause limited motion due to the scar 
alone; nor cover an area of 6 square inches (or 39 square 
centimeters) or more; nor is unstable or painful on 
examination; it does not limit any function of the arm; and 
it is not tender, poorly nourished or ulcerated.  Therefore, 
a compensable rating for the scar is not warranted.

At no time during the pendency of this claim, has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right arm disability , involving Muscle Group V is denied.

Entitlement to an evaluation in excess of 0 percent for right 
arm scar is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


